PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant, formerly an inmate at the Southern Regional Jail, had some of his personal property, including a pair of Gortex Rocky boots with a thousand grams of thinsulate, inventoried and stored during his period of his incarceration by respondent’s Southern Regional Jail employees. When claimant inspected his inventoried and stored personal property items, he discovered that his boots were missing. Thus far, respondent’s Southern Regional Jail employees have been unable to produce claimant’s boots, which had an estimated value in the amount of $200.00.
In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
This Court has taken the position in prior claims that if a bailment situation has been created, respondent is responsible for property of an inmate which is taken from that inmate, remains in its custody, and is not produced for return to the inmate.
Accordingly, the Court is of the opinion to and does makes an award to the claimant for the value of his lost property in the amount of $200.00.
Award of $200.00.